Citation Nr: 1134186	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  05-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio

The matter was previously before the Board in December 2009, at which time the Board denied the claim.  The Veteran appealed the December 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a July 2010 Order, granted a July 2010 Joint Motion for Remand of the case to the Board.  Although not specifically stated in the Court's Order, such Remand action serves to vacate the December 2009 Board decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Department of Veterans' Affairs must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(d) (2010).  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4)(2010).  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran asserts that service connection is warranted for a psychiatric disability, to include schizophrenia.  The Veteran's service treatment records show that he experienced syncopal episodes in service and include an entry dated in May 1965, in which the examiner indicated that there was a "strong probability syncopal attacks are psychogenic in origin and more specifically a hysterical reaction."   Based on this evidence, the RO specifically requested that a VA examiner express an opinion regarding whether it was at least as likely as not that the Veteran's diagnosed condition was incurred in service or was etiologically related to any sign, symptom, or complaint documented in the Veteran's service treatment records.  The record shows that the Veteran underwent a VA examination in November 2008.  The examiner opined that the Veteran's schizophrenia was not related to service because he was diagnosed about 10 years after service and because the Veteran had a family history of schizophrenia.   The examiner failed to express an opinion on the issue requested in the inquiry (i.e. the symptomatology noted in the Veteran's service treatment records as well as the examiner's comments in a May 1965 service treatment record.)  Therefore, because the November 2008 VA  examination report failed to address whether the Veteran's schizophrenia was related to any sign, symptom, or complaint documented in his service treatment records, such examination is not adequate and a new VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his psychiatric disability since his discharge from service.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, not already of record, including any ongoing VA treatment records since 2008.

2.  Following completion of the above, the Veteran should be afforded a VA examination by the appropriate specialist to determine the nature and etiology of his current psychiatric disability.  All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  All psychiatric disabilities should be identified.

The examiner should be requested to furnish an opinion as to whether it is at least as likely as not that the Veteran has a psychiatric disability that was incurred in, or otherwise etiologically related to any sign, symptom or complaint documented in his service treatment records, to include the documented evidence that he experienced syncopal episodes in service and the May 1965 service treatment record in which the examiner indicated that there was a "strong probability syncopal attacks are psychogenic in origin and more specifically a hysterical reaction."

The rationale for all opinions expressed should be set forth.

3.  Following completion of the above, the issue on appeal should be readjudicated.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as indicated.

	

(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


